Exhibit 10.2


November 27, 2018








GESCHÄFTSFÜHRER-
DIENSTVERTRAG
 
MANAGING DIRECTOR
SERVICE CONTRACT
 
zwischen
 
between
 
LKQ German Holdings GmbH
Gruber Straße 65
85586 Poing
Germany
 
- "Gesellschaft" -
 
- "Company" -
 
vertreten durch die Gesellschafterversammlung,
 
represented by its shareholders' meeting,
 
und
 
and
 
Mr. Arnd Franz
Brucknerstraße 34
71032 Böblingen
Germany
 
- "Geschäftsführer" -
 
- "Managing Director" -
 
wird folgender Geschäftsführerdienstvertrag geschlossen:
 
The following Managing Director Service Contract is concluded:
 
Die Gesellschafterversammlung der Gesellschaft beabsichtigt, Herrn Arnd Franz
zum 1. April 2019 (or earlier if agreed upon by Mr. Franz and the Company) zum
Geschäftsführer der Gesellschaft zu bestellen. Auf dieser Grundlage schließen
die Parteien folgenden Geschäftsführerdienstvertrag:
 
The shareholders' meeting of the Company intends to appoint Mr Arnd Franz as
"managing director" ("Geschäftsführer") of the Company as of April 1, 2019 (or
earlier if agreed upon by Mr. Franz and the Company). On this basis, the Parties
agree on the following Managing Director Service Contract (hereinafter the
"Service Contract"):
 
1.  Aufgabenbereich und Pflichten
 
1.  Position and Scope of Duties
 
1.1. Herr Franz tritt mit Wirkung zum 1. April 2019 (or earlier if agreed upon
by Mr. Franz and the Company) als Chief Operating Officer für LKQ Europa in die
Dienste der Gesellschaft ein. In dieser Funktion ist er als Geschäftsführer für
die Geschäftsführung der Gesellschaft verantwortlich.
 
1.1 As of April 1, 2019 (or earlier if agreed upon by Mr. Franz and the
Company), Mr Franz shall be employed by the Company as Chief Operating Officer
for LKQ Europe. In such capacity he will be in charge of the management of the
Company as registered managing director ("Geschäftsführer").
 






--------------------------------------------------------------------------------

November 27, 2018




1.2 Die Gesellschafterversammlung behält sich das Recht vor, weitere
Geschäftsführer zu bestellen und/oder dem Geschäftsführer andere oder weitere
Tätigkeiten sowie Verantwortungsbereiche zuzuweisen. Dies schließt das Recht
ein, den Geschäftsführer an einen anderen Ort zu versetzen oder ihm andere
zumutbare Tätigkeiten zuzuweisen. Dies schließt zudem die Pflicht des
Geschäftsführers ein, während der Dauer dieses
Geschäftsführeranstellungsvertrags die Bestellung als Geschäftsführer, Vorstand
oder Aufsichtsratsmitglied in konzernabhängigen Unternehmen oder Beteiligungen
der LKQ Europa-Gruppe durch die dafür zuständigen Organe anzunehmen, sofern dies
auf den Grad der Arbeitsbelastung und die Art der Ausbildung und Tätigkeit des
Geschäftsführers für diesen zumutbar ist.
 
1.2 The shareholders' meeting reserves the right to appoint additional Managing
Directors and/or assign different or additional responsibilities to the Managing
Director and to determine an allocation of responsibilities. This shall also
include the right to require the Managing Director to work at other locations or
to perform other reasonable duties. In addition, this shall include the
obligation of the Managing Director to accept, during the term of this managing
director service agreement, the appointment by authorized bodies as managing
director, management board member or supervisory board member in group companies
or shareholdings of the LKQ Europe group of companies, provided this is
reasonable in light of the workload and the type of professional education and
work of the Managing Director.
 
1.3 Der Geschäftsführer wird seine Pflichten mit der Sorgfalt eines ordentlichen
Kaufmanns nach Maßgabe der Gesetze, der Bestimmungen dieses Dienstvertrages, des
Gesellschaftsvertrages, der allgemeinen Richtlinien und besonderen Anweisungen
der Gesellschafterversammlung sowie der jeweils geltenden Geschäftsordnung für
die Geschäftsleitung erfüllen.
 
1.3 The Managing Director shall perform his duties as Managing Director by
observing the diligence of a prudent businessman in accordance with the law, the
provisions of this Service Contract, the Company's Articles of Association, the
general directives and specific instructions given by the shareholders’ meeting,
as well as the Standing Orders for the Management as amended from time to time.
 
1.4 Der Geschäftsführer berichtet an den Chief Executive Officer für LKQ Europa
(derzeit John Quinn) oder an jedes andere Mitglied der Geschäftsleitung der LKQ
Corporation. Der Geschäftsführer wird sich mit der Gesellschafterversammlung zu
allen Vorgängen abstimmen, die außerhalb des üblichen Geschäftsverlaufs liegen.
Im Zweifel hat er schriftliche Weisungen einzuholen.
 
1.4 The Managing Director shall report to the Chief Executive Officer for LKQ
Europe (currently John Quinn) or to any member of the management of LKQ
Corporation. The Managing Director shall consult the shareholders on any issue
that is beyond the ordinary operation of the business. In case of doubt, he
shall request directions in writing.
 
1.5 Die Arbeitszeit des Geschäftsführers richtet sich nach den geschäftlichen
Erfordernissen. Der Geschäftsführer ist überdies bereit, entsprechend den
geschäftlichen Erfordernissen Dienstreisen innerhalb und außerhalb Deutschlands
vorzunehmen.
 
1.5 The Managing Director shall work whatever hours are required. Furthermore,
the Managing Director is prepared to undertake business trips within and outside
of Germany as the business requires.
 
 
 
1.6 Die Gesellschaft stellt dem Geschäftsführer im Raum Stuttgart einen
Büroarbeitsplatz nebst Assistenz zur Verfügung.
 
1.6 The Company shall provide the Managing Director in or around Stuttgart with
office space and assistance.
 
2. Nebentätigkeiten, Wettbewerbsverbot
 
2. Other Activities, Non-Compete Covenant
 






--------------------------------------------------------------------------------

November 27, 2018




2.1 Der Geschäftsführer verpflichtet sich, seine ganze Arbeitszeit und
Arbeitskraft der Gesellschaft zu widmen. Dem Geschäftsführer ist während der
Dauer dieses Vertrages jede entgeltliche oder unentgeltliche Nebentätigkeit für
sich oder Dritte untersagt, es sei denn, es liegt eine ausdrückliche
schriftliche Zustimmung oder eine Anweisung der Gesellschafterversammlung vor.
Der Geschäftsführer erhält hiermit die Zustimmung zukünftig weiterhin als
Vorsitzender / Mitglied des Beirats der J.W. Froehlich Maschinenfabrik GmbH
sowie als Gesellschafter und Aufsichtsratsmitglied der Franz Propriedades Lda.
und der Quinta do Cabo Guesthouse Lda. tätig zu sein.
 
2.1 The Managing Director shall devote his full working time and ability to the
business of the Company. For the duration of this Service Contract, any other
activity, be it with or without remuneration, is subject to the explicit prior
written consent or an instruction of the shareholders' meeting. The Managing
Director is granted permission to continue to act as chairman/member of the
board of directors of J.W. Froehlich Maschinenfabrik GmbH as well as shareholder
and non-executive director of Franz Propriedades Lda. and Quinta do Cabo
Guesthouse Lda.
 
 
 
2.2 Wettbewerbsverbot: Der Geschäftsführer verpflichtet sich, für die Dauer
dieses Vertrags ohne vorherige schriftliche Zustimmung der
Gesellschafterversammlung in keiner Weise für ein direktes oder indirektes
Konkurrenzunternehmen der Gesellschaft oder eines mit der Gesellschaft
verbundenen Unternehmens tätig zu werden oder sich mittelbar oder unmittelbar an
einem solchen zu beteiligen sowie Geschäfte für eigene oder fremde Rechnung auf
dem Arbeitsgebiet der Gesellschaft zu machen.
 
2.2 Non-compete covenant: Without prior written approval of the shareholders'
meeting, the Managing Director shall not, for the duration of this Contract, act
for or directly or indirectly participate in a company that is directly or
indirectly competing with the Company or an affiliate of the Company; neither
shall the Managing Director perform any business activities on its own or a
third party's behalf in the Company's field of activity.
 
 
 
Das Wettbewerbsverbot gilt nicht für Beteiligungen an Unternehmen von bis zu 5%
in Gestalt von Wertpapieren, die an Börsen gehandelt und die zum Zwecke der
Kapitalanlage erworben werden.
 
The non-compete covenant shall not exclude shareholdings in companies of up to
5% in the form of stock that is traded at a stock exchange and acquired as
capital investment.
 
 
 
Für jeden Fall des Verstoßes gegen das Wettbewerbsverbot zahlt der
Geschäftsführer der Gesellschaft eine Vertragsstrafe in Höhe eines 1/12 des
Jahresgrundgehalts. Die Vertragsstrafe tritt neben die übrigen Ansprüche der
Gesellschaft aus der Wettbewerbsvereinbarung. Bei einen andauernden
Wettbewerbsverstoß (z.B. in Form der Eingehung eines Dienst- oder
Anstellungsverhältnisses) (sog. "Dauerverstoß") gilt die Tätigkeit während eines
Monats als jeweils selbständiger Verstoß i.S.v. Satz 1.
 
For each case of a violation of the non-compete covenant the Managing Director
shall pay to the Company a contractual penalty of 1/12 of the annual base
salary. The contractual penalty shall be in addition to other rights and claims
the Company has in conjunction with the non-compete agreement. In case of an
ongoing violation of the non-compete covenant (e.g., by entering into a service
or employment relationship) (so-called "Continuing Violation") the activity
during each month shall be considered a separate violation in accordance with
sentence 1 above.
 
3. Zustimmungsbedürftige Geschäfte
 
3. Transactions Subject to Consent
 
3.1 Der Geschäftsführer ist zur Vornahme aller Rechtsgeschäfte und
Rechtshandlungen berechtigt, die im Rahmen der gewöhnlichen Tätigkeit der
Gesellschaft erforderlich sind.
 
3.1 The Managing Director shall have signing authority for all business
transactions necessary in the Company’s ordinary course of business.
 
3.2 Für alle Geschäfte, die über die gewöhnliche Tätigkeit hinausgehen, bedarf
der Geschäftsführer der schriftlichen Zustimmung der Gesellschafterversammlung.
Die Bestimmungen der Geschäftsordnung der Gesellschaft finden Anwendung auf
diesen Dienstvertrag. Zustimmungsbedürftig sind insbesondere:
 
3.2 For all business transactions beyond the ordinary business, the Managing
Director shall obtain the prior written approval of the shareholders' meeting.
The provisions of the Company’s internal rules apply to this Service Contract.
The following provisions represent transactions which require prior shareholder
approval in any event:






--------------------------------------------------------------------------------

November 27, 2018




 
(a) alle Verfügungen über Grundstücke, Rechte an einem Grundstück oder Rechte an
einem Grundstücksrecht, die Verpflichtung zur Vornahme derartiger Verfügungen;
 
(a) all transactions related to real estate, rights related to real estate and
transactions creating an obligation concerning real estate;
 
(b) die Veräußerung des Unternehmens im Ganzen oder die Veräußerung und Aufgabe
von Betrieben;
 
(b) the sale of the Company as a whole or the sale or closure of businesses.
 
(c) der Erwerb anderer Unternehmen, der Erwerb, die Änderung oder Kündigung von
- auch stillen - Beteiligungen einschließlich des Erwerbs von Geschäftsanteilen
der Gesellschaft sowie der Abtretung eigener Geschäftsanteile der Gesellschaft;
ferner die Stimmabgabe in Beteiligungsgesellschaften;
 
(c) the acquisition of other businesses, the acquisition or alteration of
shareholding (including dormant equity holding) including the acquisition of
shares in the Company, the transaction of shares in the Company. The exercise of
voting rights in other group companies.
 
(d) der Abschluss, die Änderung und die Kündigung von Verträgen über
Organschaften, Poolungen und Kooperationen;
 
(d) the execution, alteration and termination of agreements related to
affiliation pooling agreements and cooperations with other group companies.
 
(e) der Abschluss, die Änderung und die Kündigung von Lizenzverträgen;
 
(e) the execution, alteration or termination of licensing agreements.
 
(f) Anschaffungen und Investitionen, wenn die Anschaffungs- oder
Herstellungskosten EUR 250.000 im Einzelfall, falls nicht budgetiert, und EUR
500.000 im Einzelfall, falls budgetiert, übersteigen;
 
(f) purchases and investments if the investment or production costs exceed
EUR 250,000 per case if unbudgeted or EUR 500,000 per case if budgeted..
 
(g) die wesentliche Änderung der hergebrachten Art der Verwaltung, der
Organisation, der Produktion oder des Vertriebs, ferner die Einstellung oder
wesentliche Einschränkungen betriebener Geschäftszweige und die Aufnahme neuer
Geschäftszweige;
 
(g) the significant change of the administration, organization, production and
sales distribution. The stopping or significant reduction of parts of the
Company’s business fields or the start of new business fields.
 
(h) die Erteilung von Schenkungsversprechen sowie die Hingabe nicht
marktüblicher Geschenke;
 
(h) giving presents or making commitments to give presents outside the market
practice.
 
(i) Vereinbarungen mit nahen Angehörigen von Gesellschaftern oder
Geschäftsführern und mit Gesellschaften, an denen die Gesellschafter oder
Geschäftsführer oder ihre Angehörigen nicht nur unwesentlich beteiligt sind.
 
(i) transactions with close relatives of shareholders or managing directors or
with companies in which the Company, its shareholders or managing directors or
their close relatives have a business interest which is not minor in nature.
 
4.Vergütung
 
4.Remuneration
 






--------------------------------------------------------------------------------

November 27, 2018




4.1 Der Geschäftsführer erhält ein jährliches Grundgehalt in Höhe von
EUR 500.000 brutto. Das Grundgehalt wird dem Geschäftsführer in zwölf gleichen
Anteilen jeweils rückwirkend am Monatsende nach Einbehalt von Steuern und
Sozialversicherungsbeiträgen ausgezahlt.
 
4.1 The Managing Director shall be entitled to an annual gross base salary in
the amount of EUR 500,000. The base salary shall be paid to the Managing
Director in twelve equal installments in arrears at the end of each calendar
month after deduction of taxes and social security contributions.
 
 
 
4.2 Mit Zahlung der vorstehenden Grundvergütung ist die gesamte Tätigkeit des
Geschäftsführers für die Gesellschaft und alle Konzerngesellschaften abgegolten.
Ein Anspruch auf zusätzliche Vergütung für Mehr-, Samstags-, Sonntags- oder
Feiertagsarbeit besteht nicht.
 
4.2 Upon payment of the above-mentioned base salary, all activities performed by
the Managing Director under this Service Contract shall be compensated. This
also applies to activities for the benefit of other companies of the group.
There are no further entitlements to compensation for overtime, work on
Saturdays, Sundays or public holidays.
 
 
 
4.3 Für das Kalenderjahr 2019 zahlt die Gesellschaft dem Geschäftsführer einen
Jahresbonus von EUR 250.000 brutto. Der Bonus entsteht pro rata temporis, ist
jedoch nicht an die Erreichung bestimmter Ziele oder Ergebnisse durch die
Gesellschaft im Jahr 2019 gebunden. Der Bonus ist im März 2020 zur Zahlung
fällig.


Ab 2020 hat der Geschäftsführer Anspruch auf einen Bonus in Höhe von 35% bei
Erreichung des Schwellenwerts, 50% bei voller Zielerreichung und maximal 110%.
Der auf Grundlage des Bonusprogramms zu errechnende Bonusbetrag entspricht dabei
dem betreffenden Prozentsatz des gewichteten Durchschnitts des dem
Geschäftsführer für das jeweilige Bonusjahr gezahlten Bruttogrundgehalts. Der
Bonusplan des Geschäftsführers sowie die darin enthaltenen Leistungsvorgaben und
Ziele basieren auf der konsolidierten Ertragslage von LKQ Europa (bewertet nach
Maßgabe von US GAAP und für außergewöhnliche Ereignisse angepasst nach billigem
Ermessen des Gesellschafters) und sollen dem Geschäftsführer innerhalb des
ersten Quartals des Bonusjahres mitgeteilt werden.
 
4.3 For calendar year 2019, the Company shall pay to the Managing Director an
annual bonus of EUR 250,000 gross. The bonus shall accrue on a prorated basis
but shall not be contingent on the Company’s achievement of any 2019 goals or
performance targets. Such bonus shall be due for payment in March 2020.


Beginning in 2020, the Managing Director shall be eligible for an annual bonus
of 35% at threshold, 50% at target and 110% at maximum. Awards under the bonus
program shall be calculated as a percentage of the weighted average of the
Managing Director's base salary for the respective bonus year. The Managing
Director's bonus plan and the performance measures and targets included in such
plan shall be based on the consolidated financial performance of LKQ Europe (as
measured using US GAAP and as adjusted for unusual items as determined
reasonably by the shareholder) and shall be communicated to the Managing
Director in the first quarter of the respective bonus year.
 
 
 
4.4 Die Gesellschaft behält sich vor, die Bonusregeln, insbesondere die Ziele
aus betrieblichen oder wirtschaftlichen Gründen oder aufgrund der Leistung des
Geschäftsführers zu ändern, es sei denn, eine solche Änderung ist dem
Geschäftsführer unzumutbar. Als wirtschaftliche oder betriebliche Gründe gelten
insbesondere die wirtschaftliche Entwicklung und Lage der Gesellschaft und von
LKQ Europa sowie die Änderung oder Neueinführung von Produktlinien bzw. deren
Preisgestaltung oder der Vertriebsgebiete oder Änderungen der
gesellschaftsrechtlichen bzw. Gruppenstruktur von LKQ Europe aufgrund von
Fusionen und Übernahmen, Akquisitionen, Veräußerungen oder
gesellschaftsrechtlichen Reorganisationen.
 
4.4 The Company reserves the right to amend the bonus rules, in particular the
targets, for economic or business reasons, or based on the performance of the
Managing Director, unless such an amendment cannot be reasonably expected of the
Managing Director. Economic or business reasons are, in particular, the economic
development and circumstances of the Company and LKQ Europe as well as the
modification of existing product lines or the introduction of new product lines
or their pricing or of the sales territories or changes to the corporate / group
structure of LKQ Europe due to mergers and acquisitions, divestitures or
corporate reorganizations.
 
 
 






--------------------------------------------------------------------------------

November 27, 2018




Hierbei wird eine Änderung der Bonusregeln nicht zu einer Reduzierung der in den
letzten drei Jahren auf Grundlage des vorliegenden Vertrages durchschnittlich
bezogenen Gesamtvergütung des Geschäftsführers um mehr als 5% führen.
 
An amendment of the bonus rules will not result in a reduction of the average
total remuneration received by the Managing Director in the last three years
based on this Agreement by more than 5%.
 
5. Krankenversicherung und Unfallversicherung, betriebliche Altersversorgung
 
5. Medical Insurance and Accident Insurance, Company Pension
 
5.1 Die Gesellschaft trägt die Hälfte der in Deutschland gesetzlich
abzuführenden Sozialversicherungsbeiträge einschließlich der Beiträge für
Arbeitslosen-, Kranken- und Pflegeversicherung. Sofern der Geschäftsführer eine
private Krankenversicherung anstelle der gesetzlichen Krankenversicherung wählt,
trägt die Gesellschaft die Hälfte der Beiträge bis zur Höhe dessen, was die
Gesellschaft als ihren Anteil zur gesetzlichen Krankenversicherung des
Geschäftsführers tragen müsste.
 
5.1 In addition, the Company shall pay half of the mandatory social security
contributions for Germany, including contributions to state unemployment
insurance, health insurance and nursing care insurance. In case the Managing
Director opts for a private health insurance instead of the statutory health
insurance, the Company will bear half of the contributions to the Managing
Director’s private health insurance up to a maximum of the amount which it would
have to pay for the statutory health insurance.
 
5.2 Die Gesellschaft wird zu Gunsten des Geschäftsführers eine
Unfallversicherung abschließen und während der Vertragslaufzeit die
Versicherungsprämien zahlen. Die Deckungssummen betragen EUR 750.000 bei
Invalidität und EUR 1.000.000 bei Tod. Im Todesfall erfolgt die Auszahlung an
die Erben des Geschäftsführers. Der Geschäftsführer verpflichtet sich, an
erforderlichen medizinischen Untersuchungen teilzunehmen und solche Angaben zu
machen, die erforderlich sind, damit die Gesellschaft den Versicherungsschutz zu
angemessenen Kosten erhalten kann.
 
5.2 The Company shall provide accident insurance cover for benefit of the
Managing Director and shall pay the insurance premium during the contract
period. The amount insured shall be EUR 750,000 in case of incapacity to work
and EUR 1,000,000 in the case of death. In case of death, the amount shall be
paid to the Managing Director’s heirs. The Managing Director agrees to cooperate
with any medical examinations or other disclosures required for the Company to
obtain such insurance at a reasonable cost.
 
 
 
5.3 Die Gesellschaft erteilt dem Geschäftsführer eine Zusage auf betriebliche
Altersversorgung über eine rückgedeckte Unterstützungskasse und leistet hierfür
einen jährlichen Beitrag in Höhe von EUR 100.000 brutto. Die Zusage beginnt mit
Wirkung ab dem 1. Januar 2019. Sie soll Alters-, Hinterbliebenen- und
Invaliditätsleistungen umfassen.
 
5.3 The Company shall set up a company pension plan for the Managing Director
with a reinsured support fund and pay an annual contribution of EUR 100,000
gross into this pension plan. The pension plan shall commence as of January 1,
2019. The plan shall provide for retirement, survivors and disability benefits.
 
 
 
5.4 Der Geschäftsführer wird von der D&O Versicherung der LKQ Corporation
abgedeckt.
 
5.4 The Managing Director will be covered by LKQ Corporation's D&O insurance.
 
6.Erstattung von Auslagen
 
6.Reimbursement for Expenses
 
Reisekosten und sonstige notwendige Auslagen, die der Geschäftsführer im
Interesse der Gesellschaft aufwendet, werden dem Geschäftsführer auf Nachweis im
Rahmen der jeweils geltenden Richtlinien der Gesellschaft erstattet.
 
Travel expenses and other necessary expenses reasonably incurred by the Managing
Director in furtherance of the Company's business shall be reimbursed upon
receipt according to the guidelines of the Company in force from time to time.
 
7.Dienstwagen
 
7.Company Car
 






--------------------------------------------------------------------------------

November 27, 2018




7.1 Die Gesellschaft wird dem Geschäftsführer gemäß ihren jeweils geltenden
Richtlinien einen "full size" Dienstwagen zur geschäftlichen und privaten
Nutzung zur Verfügung stellen. Die Gesellschaft behält sich vor, ein gewährtes
Fahrzeug durch ein anderes, gleichwertiges Fahrzeug zu ersetzen.
 
7.1 The Company shall provide the Managing Director in accordance with its
Company Regulation in force from time to time with a full size executive company
car for business and private use. The Company reserves the right to substitute
any provided car with another car equal in value.
 
Der Wert der privaten Nutzung pro Kalendermonat stellt eine zusätzliche
Vergütung dar, die der Geschäftsführer zu versteuern hat.
 
The value of private use per calendar month is considered additional
compensation to the Managing Director, which will be subject to wage withholding
tax.
 
Unterhalts- und Betriebskosten des Dienstwagens werden von der Gesellschaft
getragen, wobei der Geschäftsführer die entsprechenden Beträge zu verauslagen
und der Gesellschaft aussagekräftige Belege vorzulegen hat. Von der Übernahme
der Betriebskosten ausgenommen sind die Treibstoffkosten für Urlaubsfahrten.
 
The costs of maintenance and use of the company car shall be borne by the
Company. The Managing Director shall advance the relevant amounts of money and
present receipts to the Company. Not included in the costs of use borne by the
Company are fuel costs for vacation trips.
 
7.2 Im Falle der Abberufung des Geschäftsführers sowie im Falle seiner
Freistellung wird er den Dienstwagen ohne Aufforderung an die Gesellschaft
zurückgeben; ein Zurückbehaltungsrecht steht ihm nicht zu. Bei Abberufung des
Geschäftsführers besteht die Rückgabepflicht unabhängig davon, ob zugleich das
Dienstverhältnis endet. Mit der Abberufung oder der Freistellung des
Geschäftsführers endet in jedem Fall das Recht zur Privatnutzung. Dem
Geschäftsführer steht hinsichtlich des Dienstwagens, insbesondere für den
Verlust des geldwerten Vorteils der privaten Nutzung, kein Ersatz- bzw.
Entschädigungsanspruch zu.
 
7.2 In case of revocation of the appointment as Managing Director, and in the
event of release from his duties, the Managing Director shall return the company
car to the Company without solicitation; he shall have no right of retention. In
case of revocation, he is obliged to return the company car irrespective of
whether the Service Contract ends at the same time. In case of revocation or
release from work, the Managing Director shall lose the entitlement to use the
company car for private purposes in any event. The Managing Director shall have
no entitlement to compensation and no right to a replacement, in particular for
the loss of cash value of the private use regarding the company car.
 
8. Arbeitsverhinderung
 
8. Inability to Perform Duties
 
8.1 Der Geschäftsführer ist verpflichtet, der Gesellschaft jede
Arbeitsverhinderung, ihre voraussichtliche Dauer und ihre Gründe unverzüglich
anzuzeigen. Dauert eine Arbeitsunfähigkeit wegen Krankheit länger als drei
Kalendertage, hat der Geschäftsführer eine ärztliche Bescheinigung über das
Bestehen der Arbeitsunfähigkeit sowie deren voraussichtliche Dauer spätestens an
dem darauffolgenden Arbeitstag vorzulegen.
 
8.1 In case the Managing Director shall be unable to perform his duties under
this Service Contract, be it for health or other reasons, he shall inform the
Company immediately. This obligation to inform also applies to the estimated
duration and the reasons for the inability to perform duties. In case of
sickness lasting longer than three calendar days, the Managing Director is
obliged to submit a medical certificate on his incapacity to work and its
prospective duration not later than on the following working day.
 
8.2 Ist der Geschäftsführer krankheits-bedingt an der Leistung der nach diesem
Dienstvertrag erforderlichen Dienste gehindert, wird die Gesellschaft für einen
Zeitraum von bis zu zwölf Monaten, beginnend mit dem ersten Tag der
Arbeitsverhinderung, sein Grundgehalt und seinen Jahresbonus fortzahlen, sofern
dieser Dienstvertrag nicht früher endet.
 
8.2 If the Managing Director is prevented from carrying out his duties under
this Service Contract due to illness, he shall continue to be entitled to
payment of his base salary and annual bonus for a period of up to twelve months
beginning on the first day of his inability to work, provided that this Service
Contract does not end earlier.
 
9. Urlaub
 
9. Vacation






--------------------------------------------------------------------------------

November 27, 2018




 
9.1 Der Geschäftsführer hat einen Urlaubsanspruch von 30 Arbeitstagen pro Jahr;
Samstage gelten nicht als Arbeitstage.
 
9.1 The Managing Director shall be entitled to an annual vacation of 30 working
days. Saturdays are not considered working days.
 
9.2 Der Zeitpunkt des Urlaubs ist unter Berücksichtigung der betrieblichen
Notwendigkeiten und der persönlichen Wünsche des Geschäftsführers in Abstimmung
mit der Gesellschafterversammlung und den weiteren Geschäftsführern, soweit
vorhanden, festzulegen.
 
9.2 The time of vacation shall be determined in agreement with the shareholders'
meeting and the other managing directors, if any, thereby taking into
consideration the necessities of the Company and the personal wishes of the
Managing Director.
 
9.3 Das Urlaubsjahr beginnt am 1. Januar und endet am 31. Dezember eines jeden
Jahres. Urlaubsansprüche entstehen monatlich anteilig während eines
Kalenderjahres. Dies gilt auch für das Jahr, in dem der Geschäftsführer
ausscheidet. Urlaubsentgelt, das die Gesellschaft für im Jahr des Ausscheidens
genommene, dem Geschäftsführer nicht zustehende Urlaubstage gezahlt hat, hat der
Geschäftsführer zu erstatten.
 
9.3 The vacation year runs from January 1st to December 31st of each year.
Vacation entitlement accrues pro rata month by month through the calendar year.
This also applies to the year in which the Managing Director Service Agreement
terminates. The Managing Director has to reimburse any vacation pay he received
for vacation taken during the year of his leaving without being entitled to it.
 
9.4 Urlaub, der während eines Kalenderjahres nicht genommen wird, kann in das
darauffolgende Kalenderjahr übertragen werden, wenn die Gesellschaft dem
zustimmt oder wenn der Urlaub im vorhergehenden Jahr nicht genommen werden
konnte, weil geschäftliche Angelegenheiten der Gesellschaft die Anwesenheit des
Geschäftsführers erforderlich machten. Urlaub, der nach dieser Regel nicht
übertragen werden kann, verfällt zum 31. Dezember. Übertragener Urlaub muss bis
zum 31. März des folgenden Kalenderjahres genommen werden, anderenfalls verfällt
er. Der Geschäftsführer hat keinen Anspruch auf Abgeltung verfallenen Urlaubs,
sofern nicht der Urlaub auf ausdrücklichen Wunsch der Gesellschaft nicht
genommen wurde.
 
9.4 Vacation not taken during the calendar year may only be carried forward to
the next calendar year with the approval of the Company or if they could not be
taken in the preceding year due to the business of the Company requiring the
presence of the Managing Director. Vacation, which cannot be carried forward
according to this rule lapse effective on December 31. Vacation carried forward
must be taken by March 31 of the following calendar year or the vacation
entitlement lapses. The Managing Director shall have no entitlement to payment
in lieu of vacation entitlements, which have lapsed unless the vacation was not
taken due to a specific request of the Company.
 
10.Geheimhaltung
 
10. Confidentiality
 
10.1 Der Geschäftsführer verpflichtet sich, alle ihm anvertrauten oder sonst
bekannt gewordenen geschäftlichen, betrieblichen oder technischen Informationen,
die sich auf die Gesellschaft sowie alle übrigen Konzerngesellschaften beziehen
und vertraulichen Charakter haben, Dritten nicht zu offenbaren und nicht für
seine eigenen Zwecke zu verwenden. Dies gilt insbesondere hinsichtlich der
Einzelheiten der Betriebsorganisation, hinsichtlich der Beziehungen zu Kunden
und Auftraggebern und des technischen Know-how. Diese Verpflichtung gilt sowohl
während der Dauer dieses Dienstverhältnisses als auch nach seiner Beendigung.
 
10.1 The Managing Director shall not disclose to any third party, or use for
personal gain, any confidential, technical, or other business information which
has been entrusted to him, or which has otherwise become known to the Managing
Director and which relates to the Company or to any other affiliated company. In
particular, any information concerning the organization of the business may not
be disclosed, nor any knowledge of relationships with clients and customers and
the Company’s technical know-how. This obligation shall not expire upon
termination of this Service Contract but shall continue to remain in force
thereafter.
 






--------------------------------------------------------------------------------

November 27, 2018




10.2 Geschäftliche Unterlagen aller Art, einschließlich der auf dienstliche
Angelegenheiten und Tätigkeiten sich beziehenden persönlichen Aufzeichnungen,
sind sorgfältig aufzubewahren und dürfen nur zu geschäftlichen Zwecken verwendet
werden. Das Anfertigen von Abschriften oder Auszügen sowie das Kopieren von
Zeichnungen, Kostenberechnungen, Statistiken und anderen Geschäftsunterlagen
sind nur für dienstliche Zwecke zulässig.
 
10.2 Business records of any kind, including personal notes concerning Company
affairs and activities, shall be carefully kept and used for business purposes
only. No copies or extracts or duplicates of drawings, calculations, statistics
and the like, or any other business records or documents may be made for
purposes other than for the Company’s business.
 
11. Herausgabepflichten
 
11. Obligation to Return Company Items
 
11.1 Der Geschäftsführer ist verpflichtet, auf Verlangen der Gesellschaft
jederzeit, im Falle seiner Abberufung sowie im Falle seiner Freistellung ohne
Aufforderung, alle der Gesellschaft oder einer anderen mit der Gesellschaft
verbundenen Gesellschaft zustehenden Gegenstände am Geschäftssitz der
Gesellschaft zu Händen eines anderen Geschäftsführers, soweit vorhanden, oder
jedes anderen Mitarbeiters der Unternehmensgruppe, der von der
Gesellschafterversammlung bestimmt wurde, zurückzugeben, insbesondere:
 
11.1 In the event the Managing Director is removed and released from his duties,
he shall return all items belonging to the Company or any other affiliated
company at the location of its business offices to the attention of another
Managing Director or of any other employee of the Group which has been
authorized by the shareholders' meeting, at any time upon request of the Company
and, without solicitation. Items include in particular:
 
— das Dienstfahrzeug, in ordnungsgemäßem Zustand nebst sämtlichen Papieren und
Schlüsseln;
 
— the company car in proper condition, including all documents and keys;
— Kreditkarten;
 
— credit cards;
— Büroschlüssel;
 
— office keys;
— sämtliche Geschäftsunterlagen und Kopien hiervon, gleich auf welchem
Datenträger;
 
— all business documents and copies thereof, irrespective of the data carrier;
— Mobiltelefon;
 
— cellular phone;
— Computer und Zubehör.
 
— computer and utilities.
 
11.2 Der Geschäftsführer hat kein Zurückbehaltungsrecht an vorgenannten
Gegenständen.
 
11.2 The Managing Director shall have no right of retention to the
above-mentioned items.
 
12. Vertragsdauer und Kündigung
 
12. Term of Contract and Notice
 
12.1 Dieser Dienstvertrag ist für eine feste Laufzeit von zunächst fünf Jahren,
d.h. bis zum 31. Dezember 2023 abgeschlossen und kann während dieser Zeit durch
die Parteien nicht ordentlich gekündigt werden. Die Parteien werden spätestens
sechs Monate vor Ablauf der Befristung Verhandlungen über eine 5-jährige
Verlängerung des Vertrages aufnehmen.
 
12.1 This Service Contract is concluded for an initial fixed term of five years,
i.e. until December 31, 2023, and during that time cannot be terminated with
notice by the parties. Not later than six months before expiration of the fixed
term, the parties shall enter into discussions about a 5-year extension of the
Contract.
 






--------------------------------------------------------------------------------

November 27, 2018




12.2 Ungeachtet der Regelung in Ziffer 12.1 endet das Dienstverhältnis, ohne
dass es einer Kündigung bedarf, spätestens mit Ablauf des Monats, in dem der
Geschäftsführer das gesetzliche Rentenalter erreicht oder erstmals eine
Altersrente oder eine unbefristete Rente wegen voller Erwerbsminderung bezieht,
je nachdem, welches Ereignis früher eintritt.
 
12.2 Irrespective of the provision in Section 12.1, the service relationship
shall end without the need to give notice not later than the expiry of the month
during which the Managing Director reaches the legal retirement age, or the
month during which the Managing Director receives state old age pension or
unlimited pension for full reduction in earning capacity, whichever occurs
first.
 
12.3 Im Falle der Abberufung des Geschäftsführers ist die Gesellschaft
berechtigt, den Geschäftsführer durch einseitige Erklärung für die Restlaufzeit
dieses Dienstvertrages von seinen Dienstpflichten unter Fortzahlung seines
Grundgehaltes zu entbinden. Sonstige Leistungen werden während der
Freistellungsphase nicht gewährt. Die Freistellung erfolgt unter Anrechnung von
etwaigen Resturlaubs- und sonstigen Freistellungsansprüchen. Der Resturlaub wird
mit dem auf die Freistellung folgenden Tag angetreten und zusammenhängend
genommen. Danach muss sich der Geschäftsführer gegenüber seinem
Vergütungsanspruch dasjenige anrechnen lassen, was er durch anderweitigen
Einsatz seiner Arbeitskraft verdient oder böswillig zu verdienen unterlässt. Der
Geschäftsführer hat der Gesellschaft im Falle der Freistellung unaufgefordert
mitzuteilen, ob und in welcher Höhe er Arbeitsentgelt neben der Vergütung
erhält, die ihm die Gesellschaft zahlt. Auf Verlangen sind die Angaben durch
Vorlage prüfbarer Unterlagen zu belegen. Nicht anrechenbar sind Vergütung bzw.
Einkünfte, die der Geschäftsführer erzielt durch die Fortführung von
Nebentätigkeiten, denen nach Ziffer 2.1 zugestimmt wurde.
 
12.3 In case the Managing Director has been revoked as managing director, the
Company is entitled to unilaterally release the Managing Director from his duty
to work for the remaining term of this Service Contract, whilst continuing to
pay his base salary. Other payments shall not be made during the period of
release. Any unused vacation entitlements and other entitlements to paid
time-off shall be deemed to be compensated by such period of release. The unused
vacation shall be taken from the first day after the release on without
interruption. After the vacation, any earnings the Managing Director receives
from other employment and any salary he maliciously refrains from earning, shall
be deducted from his salary. IN case of a release from work, the Managing
Director must without being asked, inform the Company of any remuneration he
obtains apart from the salary he receives from the Company. This duty to inform
also includes the amount of the remuneration. If the Company so requires, the
Managing Director has to prove this information by presenting auditable records.
Remuneration and Earnings shall not be deducted if they result from side
activities approved in accordance with Section 2.1.
 
12.4 Die Verpflichtung, vor der Aufnahme einer Nebentätigkeit gemäß Ziffer 2
dieses Dienstvertrages die ausdrückliche Zustimmung der
Gesellschafterversammlung einzuholen, sowie die Verpflichtung, das während des
Bestehens dieses Dienstvertrages geltende Wettbewerbsverbot einzuhalten, bleiben
von der Freistellung unberührt.
 
12.4 The obligations to seek explicit prior written consent from the
shareholders' meeting in accordance with Section 2 of this Service Contract
before taking up any other activity, and to comply with the non-compete covenant
effective during the term of this Service Contract, remain unaffected during the
period of release.
 
12.5 Das Recht beider Vertragsparteien zur außerordentlichen fristlosen
Kündigung des Dienstvertrages bleibt unberührt.
 
12.5 Each party's right to terminate the Service Contract for cause without
notice of termination in exceptional cases remains unaffected.
 
12.6 Die Kündigung bedarf der Schriftform.
 
12.6 Notice of termination must be given in writing.
 
13. Ausschlussfristen
 
13. Exclusion Clause
 
13.1 Alle beiderseitigen Ansprüche aus dem Dienstverhältnis und solche, die mit
dem Dienstverhältnis und seiner Beendigung in Verbindung stehen, verfallen, wenn
sie nicht innerhalb von drei Monaten nach Fälligkeit gegenüber der anderen
Vertragspartei in Textform geltend gemacht worden sind.
 
13.1 All mutual entitlements arising from the Service Contract and that are
related to the Service Contract and its termination, shall lapse if they are not
asserted in text format against the other party to the Service Contract within
three months after they become due.






--------------------------------------------------------------------------------

November 27, 2018




 
13.2 Wird der Anspruch schriftlich abgelehnt oder erfolgt auf die Geltendmachung
des Anspruchs hin keine schriftliche Erklärung innerhalb einer Erklärungsfrist
von zwei Wochen ab der Geltendmachung des Anspruchs, so verfällt der Anspruch,
wenn er nicht innerhalb weiterer drei Monate nach der schriftlichen Ablehnung
bzw. des Verstreichens der zwei Wochen Erklärungsfrist gerichtlich geltend
gemacht wird.
 
13.2 If the entitlement is rejected in writing or if a written response to the
assertion of the entitlement is not given within two weeks after the assertion
of the entitlement, the entitlement shall lapse if it is not asserted before the
courts within another three months.
 
13.3 Von den zuvor genannten Ausschlussfristen ausgenommen sind unverzichtbare
Ansprüche, die Haftung wegen Vorsatz oder grobem Verschulden, sowie die Haftung
für Schäden aus der Verletzung des Lebens, des Körpers oder der Gesundheit.
 
13.3 The provisions above do not apply to non-forfeitable claims, the liability
due to intention and gross negligence or to liability for damage from injury to
life, body or health.
 
14. Schlussbestimmungen
 
14. Final Provisions
 
14.1 Mit Unterzeichnung dieses Vertrages bestätigt der Geschäftsführer, dass
seine Tätigkeit für die Gesellschaft ab dem 1. April 2019 (or earlier if agreed
upon by Mr. Franz and the Company) keinen vertraglichen oder sonstigen
Beschränkungen (z.B. aus nachvertraglichen Wettbewerbsverboten) aus
Vereinbarungen mit einem Vorarbeitgeber oder sonstigen Dritten unterliegt.
 
14.1 By signing this Contract, the Managing Director confirms that his activity
for the Company from April 1, 2019 (or earlier if agreed upon by Mr. Franz and
the Company) is not subject to any contractual or other limitations (e.g., based
on post-contractual non-compete covenants) arising from agreements with a
previous employer or other third parties.
 
 
 
14.2 Dieser Dienstvertrag stellt die gesamte Vereinbarung der Parteien dar. Alle
etwaigen früheren Arbeits- oder Dienstverträge mit der Gesellschaft sowie mit
anderen mit der Gesellschaft verbundenen Gesellschaften werden hiermit
ausdrücklich und einvernehmlich zum Anfangsdatum dieses Dienstvertrages nach
Ziffer 1.1 aufgehoben bzw. hilfsweise vom Geschäftsführer einseitig gekündigt.
Keines der früheren Arbeitsverhältnisse mit der Gesellschaft oder mit anderen
mit der Gesellschaft verbundenen Gesellschaften, besteht als ruhendes
Arbeitsverhältnis fort.
 
14.2 This Service Contract represents the entire agreement and understanding of
the parties. Any previous employment contracts or service contracts concluded
with the Company and with any other affiliated company are hereby cancelled
explicitly and by consent of both parties, alternatively terminated unilaterally
by the Managing Director, effective to the commencing date of this Service
Contract pursuant to Section 1.1. None of any previous employment contract
concluded with the Company or any other affiliated company continues to exist as
dormant.
 
14.3 Änderungen oder Ergänzungen dieses Dienstvertrages, einschließlich dieser
Schriftformklausel, bedürfen zu ihrer Rechtswirksamkeit der Schriftform. § 305 b
BGB bleibt hiervon unberührt.
 
14.3 Any amendments or additions to this Service Contract, including this clause
with respect to written form, are only effective if made in written form.
Section 305 b German Civil Code shall remain unaffected.
 
14.4 Sollte eine Bestimmung dieses Dienstvertrages unwirksam sein oder werden,
berührt dies nicht die Wirksamkeit der übrigen Bestimmungen. Die unwirksame
Bestimmung wird durch eine wirksame Bestimmung ersetzt, die in ihrer
wirtschaftlichen Wirkung der unwirksamen Bestimmung so nahe wie möglich kommt.
Dies gilt auch für eventuelle Regelungslücken.
 
14.4 If one of the provisions of this Service Contract is held to be invalid,
the remaining provisions shall remain valid. The invalid provision shall be
replaced by a valid one, which is as close as possible to the economic effect of
the invalid provision. The same shall apply in the event that the Service
Contract is found to be incomplete.
 






--------------------------------------------------------------------------------

November 27, 2018




14.5 Dieser Dienstvertrag und seine Auslegung unterliegen dem Recht der
Bundesrepublik Deutschland.
 
14.5 This Service Contract shall be governed and construed in accordance with
the laws of the Federal Republic of Germany.
 
14.6 Im Zweifel hat die deutsche Fassung dieses Dienstvertrages Vorrang.
 
14.6 In case of doubt, the German version of this Service Contract shall
prevail.
 

[Unterschriftenseite folgt / Signature page follows]





--------------------------------------------------------------------------------

November 27, 2018




Unterzeichnung / Execution
LKQ German Holdings GmbH


durch / by:
 
Arnd Franz
John S. Quinn
 
 
 
als bevollmächtigter Vertreter der für die Gesellschaft handelnden
Gesellschafterversammlung / as authorized shareholder representative acting on
behalf of the shareholders, whereby the shareholders act on behalf of the
Company
 
 
 




































 
 
 
Ort, Datum / Tamworh, UK
Place, date: 28.November.2018
 
Ort, Datum / Boeblingen, Germany
Place, date 30.11.2018
Unterschrift / /s/John Quinn
Signature:
 
Unterschrift / /s/Arnd Franz
Signature:








